E.I.I. REALTY SECURITIES TRUST AMENDMENT TO REVISED CUSTODIAN SERVICES FEE LETTER This Amendment to the Revised Custodian Services Fee letter (the “Amendment”) is made as of September 1, 2010 by and between E.I.I. REALTY SECURITIES TRUST (the “Fund”) and PFPC TRUST COMPANY (“PFPC Trust”). BACKGROUND: A. The Fund and PFPC Trust entered into a Revised Custodian Services Fee Letter dated as of February 1, 2007 (the “Fee Letter”) relating to PFPC Trust’s provision of certain custodian services to the Fund’s investment portfolios pursuant to the Amended and Restated Custodian Services Agreement dated May 24, 2004, as amended. B. The parties desire to amend the term of the Fee Letter as set forth herein. C. This Background section is incorporated by reference into and made a part of this Amendment. TERMS: The parties hereto agree to amend the Fee Letter as follows: 1. The section entitled “Transaction Charges for U.S. Securities” is hereby amended by removing “GNMA depository$15.00” from the list of transaction charges. 2. The section entitled “Minimum Monthly Fee” is hereby deleted in its entirety and replaced with the following: “Minimum Monthly Fee: The minimum monthly fee shall be as follows: Domestic Fund $500 per Portfolio per month, excluding transaction charges and out-of-pocket expenses. Global Fund $1,250 per Portfolio per month, excluding transaction charges and out-of-pocket expenses.” 3. Schedule A to the Fee Letter is hereby deleted in its entirety and replaced with the Schedule A attached hereto and made a part hereof. 4. Except as amended and supplemented hereby, the Fee letter shall remain unaltered and in full force and effect and is hereby ratified and confirmed. 5.This Amendment may be executed in two or more counterparts, each of which shall bedeemed an original, but all of which together shall constitute one and the same instrument.The facsimile signature of any party to this Amendment shall constitute the valid andbinding execution hereof by such party. IN WITNESS WHEREOF, the parties hereto have set their hands by their duly authorized representatives as of the year and date first above indicated. PFPC TRUST COMPANY By: Name: Title: E.I.I. REALTY SECURITIES TRUST By: Name: Title: Schedule A Asset Based Fees and Transaction Charges for Non-U.S. Assets: Asset based fees will be calculated based upon the total gross assets of each Portfolio at month end (or deconversion): Basis point charge Transaction charge (USD) Argentina 30 75 Australia 2 40 Austria 6 60 Bahrain 35 Bangladesh 45 Belgium 60 Bermuda 45 90 Bosnia 50 Botswana 50 Brazil - includes local administration 25 70 Bulgaria 40 Canada 3 30 Chile - not including local admin. 20 80 China 25 90 Colombia - not including local admin. 40 Costa Rica 45 80 Croatia 30 80 Cyprus 6 25 Czech Republic 40 Denmark 65 Dubai 40 Ecuador 40 Egypt 40 Estonia 40 55 Euroclear/Cedel 25 Finland 5 65 France 2 30 Germany 2 30 Ghana 50 Greece 30 75 Hong Kong 3 45 Hungary 40 Kuwait 35 Iceland 4 20 India 45 Indonesia 15 80 Ireland 3 40 Israel 25 60 Italy 2 30 Japan 2 20 Jordan 45 Kazakhstan 45 Kenya 45 Korea 70 Latvia 45 45 Lebanon 35 Lithuania 25 40 Malaysia 6 50 Malta 25 80 Mauritius 40 Mexico 6 35 Morocco 45 Namibia 65 Netherlands 30 New Zealand 4 55 Nigeria 45 Norway 75 Oman 35 Pakistan 40 Palestine 40 Peru 40 Philippines 8 50 Poland 40 Portugal 10 70 Quatar 40 Romania 40 80 Russia 45 70 Saudi Arabia 40 Serbia 50 Singapore 50 Slovakia 30 85 Slovenia 40 90 South Africa 50 Spain 40 Sri Lanka 25 75 Sweden 50 Switzerland 4 60 Taiwan 20 Thailand 6 50 Tunisia 45 35 Turkey 20 70 United Kingdom 20 Uruguay 35 Venezuela 40 Vietnam 30 75 Zambia 75 Zimbabwe 50
